Citation Nr: 1731840	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder, to include acromioclavicular osteoarthritis.

2. Entitlement to an increased rating for status post right shoulder scapular shift with degenerative joint disease and scar, currently rated as 20 percent disabling.

3. Entitlement to an increased rating for thoracolumbar osteoarthritis of the spine with intervertebral disc syndrome (IVDS), currently rated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1976 to July 1980, from August 1981 to January 1988, and from December 1990 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for thoracolumbar osteoarthritis of the spine with IVDS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. The Veteran withdrew his appeal for entitlement to an increased rating for status post right shoulder scapular shift with degenerative joint disease and scar, currently rated as 20 percent disabling.

2. The evidence is in relative equipoise as to whether the Veteran's acromioclavicular osteoarthritis of the left shoulder is attributable to his military service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, his diagnosed acromioclavicular osteoarthritis of the left shoulder was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for withdrawal of an appeal concerning entitlement to an increased 
rating status post right shoulder scapular shift with degenerative joint disease and scar, have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As to this appeal, during the April 2017 hearing, the Veteran withdrew his appeal regarding the issue of entitlement to an increased rating for status post right shoulder scapular shift with degenerative joint disease and scar, currently rated as 20 percent disabling. As such, there remains no allegation of error of fact or law for appellate consideration for this particular claim, and it is dismissed.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 and 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has acromioclavicular osteoarthritis of the left shoulder.  A November 2011 x-ray revealed acromioclavicular osteoarthritis, manifested by joint space narrowing and osteophyte formation. In February 2012, the Veteran was afforded a VA joints examination in which he was diagnosed with left shoulder acromioclavicular osteoarthritis, moderate. The Veteran was afforded a shoulder and arms conditions examination in February 2013 that confirmed his left shoulder acromioclavicular osteoarthritis, stable joint, diagnosis.

The Board also finds that the Veteran injured his left shoulder during service. Specifically, while playing softball in April 1980, the Veteran reported that he fell on the gravel playing field, injured his left shoulder, and sustained abrasions to his left shoulder. Service treatment records (STRs) indicate that the Veteran complained of pain and swelling. His left shoulder injury was treated with a splint that he was required to wear for 4 days. Additionally, STRs indicate that in March 1992, while wrestling, the Veteran sustained fractured ribs after he was thrown and landed on his left side with his left arm wedged between the floor and his rib cage. The Veteran reportedly complained of constant pain that radiated to his posterior left thorax. He also complained of pain while standing from a seated position. The Veteran was diagnosed with fractured ribs. A March 1993 diving examination report of medical history indicates a left shoulder capsular repair following several dislocations. The Veteran contended in a December 2012 statement that his acromioclavicular osteoarthritis is due to his military occupational specialty (MOS) as a diver for approximately 20 years. 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise. February 2012 and February 2013 VA examiners opined that it is less likely as not that the Veteran's acromioclavicular osteoarthritis of the left should is related to his military service, particularly his April 1980 softball injury. The February 2012 examiner concluded that after the April 1980 softball injury, x-ray imaging was normal. The examiner noted that follow-up examinations in May 1980 indicate that the Veteran had good range of motion (ROM) and tenderness of the acromioclavicular joint. However, the Veteran returned to full duty without restrictions and was told to avoid over stressing the shoulder.  The examiner noted that there was no other indication that the Veteran had a left shoulder problem during any other period of service. According to the examiner, there is no indication that the Veteran had a left shoulder problem in September 2002, when the Veteran reported low back pain and neck stiffness after lifting a person in a decompression chamber when on active duty. The examiner noted that the Veteran reported injuring his neck and left shoulder during a January 2010 cross country skiing outing where he admitted falling many times. The examiner further noted that the Veteran reported that he began having problems with his left shoulder after service after lifting a resident at work in May 2011 and that the Veteran was released back to full work activities by the end of May 2011. The Board notes that the Veteran worked at a nursing facility in May 2011.

The February 2013 examiner's rationale was the Veteran's master health problem list and summary of care for major and minor problems is silent regarding a left shoulder issue over the course of his military career. The February 2013 examiner noted that an April 1980 STR indicates that the Veteran injured his left shoulder while playing ball. Upon examination, the Veteran had full ROM. A May 1980 STR indicates swelling to the left clavicle with atraumatic onset the night before presentation. The examiner notes that Veteran had full ROM but the clinician was concerned whether the Veteran's left shoulder injury involved an acromioclavicular separation versus a continued soft tissue issue. The Veteran was prescribed a sling to immobilize his left shoulder. The Veteran was able to resume activities on May 6, 1980 but was advised to use caution when using his left shoulder. The May 1980 x-ray was negative for osseous or articular abnormality. The examiner concluded that the evidence indicates the April 1980 left shoulder injury resolved by May 1980. The February 2013 examiner further noted that a March 1999 report of medical examination is silent for a left shoulder issue; however, the Veteran listed 15 other issues. STRs from 1990 to 2000 are silent for left shoulder issues. The Veteran reported a work related left shoulder injury in May 2011 in which he injured his left shoulder lifting a wheel chair. As such, the examiner opined that the Veteran's acromioclavicular osteoarthritis of the left shoulder was never caused by active duty because there is no linking encounter or associated documentation on active duty or post service that would link the Veteran's left shoulder acromioclavicular osteoarthritis to his military service.  

In a February 2013 private medical opinion, D. M.A. opined that due to the Veteran's repeated diving and hyperbaric exposure during service, the Veteran's trauma to his right shoulder, lumbar spine, and other joints is due to delayed arthritic changes that are causing increased problems with his joints, lumbar area, and right shoulder, mainly osteoarthritis, secondary to compression arthralgia. D.M.A. is a Navy Diving Independent Duty Corpsman responsible for the medical care/treatment of Navy divers. D.M.A. treated the Veteran for injuries/illnesses he received while on active duty. D.M.A. cited the Director (00/12) Training Letter 07-04, Medical Consequences of Diving as supporting authority for his rationale. 

In support of his claim, the Veteran submitted Director (00/12) Training Letter 07-04, Medical Consequences of Diving, that focuses primarily on the potential long-term disabling effects of saturation and non-saturation (bounce) diving, including the residuals of decompression sickness (DCS) and other long-term problems. The training letter explains that any type of diving my result in DCS, barotraumas (tissue damage due to increases pressure), and pulmonary over-inflation syndromes (trapping of gases in lungs, with potential for rupture of alveoli leading to arterial gas emboli). Deeper dives have a greater risk of DCS. While 100 feet would be considered a deep dive in recreational diving, a deep dive in commercial and military diving is often 300 feet or more. The Board notes that the Veteran testified that he often dived to 180 feet.  Most notably, Training Letter 07-04 related delayed arthritis, including osteoarthritis or osteoarthritis secondary to compression arthralgia, to military diving. According to the training letter, compression arthralgia or compression pains is a condition of painful joints (knees, shoulders, fingers, back, hips, neck, ribs, and occasionally low back) due to increased external pressure. It occurs during rapid compression and may result from interference with joint lubrication. This, in turn, may affect joint function and potentially lead to arthritis, especially after repeated dives. Accordingly, the private medical opinion associates the Veteran's 2011 diagnosis of acromioclavicular osteoarthritis of the left shoulder to his MOS (diving) despite countervailing opinions from the February 2012 and February 2013 VA examiners medical opinions that noted the absence of complaints and/or treatment for left shoulder pain before separation and for several years after the Veteran's separation from service.  

As such, the February 2013 private medical opinion is consistent with the medical theories conveyed in Training Letter 07-04 issued by Veterans Benefits Administration to provide information on the disabilities and medical consequences that may result from diving.  It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for acromioclavicular osteoarthritis of the left shoulder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


	(CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to an increased rating for status post right shoulder scapular shift with degenerative joint disease and scar, currently rated as 20 percent disabling, is dismissed. 

Service connection for a left shoulder disorder, to include acromioclavicular osteoarthritis, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of an increased rating for thoracolumbar osteoarthritis of the spine with intervertebral disc syndrome, currently rated as 20 percent disabling.

The Veteran contends that his service-connected thoracolumbar osteoarthritis of the spine with IVDS has worsened and that he is entitled to a higher disability rating. The Veteran was afforded a VA examination in November 2011.  The Veteran's diagnosed thoracolumbar osteoarthritis of the spine with IVDS was confirmed.  The Veteran's range of motion was forward flexion to 44 degrees, extension to 15 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The Veteran did not have ankyloses and his functional ability was not limited by pain, weakness, excess fatigability or incoordination.  The Veteran's gain was normal, he did present guarding of movement, and his muscle tone and musculature were normal.  

The Board finds the November 2011 VA examination incomplete.  The United States Court of Appeals for Veterans Claims (Court) recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record evidence indicates that the November 2011 VA examination report does not include active and passive ROM findings.  It also does not specify whether ROM was tested in weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  As such, the Board finds that a remand is required with regard to the Veteran's appealed increased rating claim for thoracolumbar osteoarthritis of the spine with IVDS.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional (VA and non-VA) records pertaining to treatment for his service-connected thoracolumbar osteoarthritis of the spine with IVDS.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private records.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination to determine the level of impairment due to his service-connected thoracolumbar osteoarthritis of the spine with IVDS.  The electronic claims file and copy of this Remand must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

All studies and tests needed to ascertain the status of the service-connected thoracolumbar osteoarthritis of the spine with IVDS, to include all indicated tests and studies to include x-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

The examiner should describe, in degrees of excursion, active and passage ranges of motion of the thoracolumbar spine, as well as on weight bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The examiner should identify the presence and degree of, or absence of the following; muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination, temperature changes' bone deformities; or, any other impairment due to pain attributable to the service-connected thoracolumbar osteoarthritis of the spine with IVDS.

With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether the pain is visibly manifested on movement of the thoracolumbar spine; and if so, at what (expressed in terms of degrees, if feasible) such pain is elicited during such testing.

The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

The examiner is requested to express an opinion, with respect to the service-connected thoracolumbar osteoarthritis of the spine with IVDS, as to the following: (1) whether pain limits functional ability during flare-ups, or when such joint is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the thoracolumbar osteoarthritis of the spine with IVDS, the Veteran exhibits any weakened movement, excess fatigability or incoordination; and such determinations should be expressed in terms of the additional loss of range of motion resulting.

The examiner is asked to identify the presence, or absence of ankylosis of the thoracolumbar spine.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether anklyosis is favorable or unfavorable.

With respect to the thoracolumbar spine, the examiner should identify any nerves and muscles groups affected, and state whether the level of impairment is best characterized as mild, moderate, moderately severe, or severe.

If any nerve involvement is wholly sensory, the examiner should state so.

A complete, clearly-stated rationale for the conclusions reached must be provided
		
4. After undertaking any other development deemed appropriate, the AOJ	 should re-adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all REMAMDS by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


